The amendment permitting the blank in the summons to be filled was not to confer, but to show, jurisdiction. Cox v. Grisham, 113 N.C. 279; Mfg.Co. v. Barrett, 95 N.C. 36; Leathers v. Morris, 101 N.C. 184; Allen v.Jackson, 86 N.C. 321. It was properly allowed. The Code, sec. 908;Henderson v. Graham, 84 N.C. 496; S. v. Norman, 110 N.C. 484. In fact, the remittitur before the justice of the excess over $200 sufficiently showed jurisdiction. Noville v. Dew, 94 N.C. 43; Dalton v. Webster,82 N.C. 279; The Code, sec. 835. Had the summons as issued stated the amount, that would have settled the jurisdiction. Starke v. Cotton, ante, 81. The amendment was retroactive, nunc pro tunc. The second and third exceptions were without merit and need no discussion. Nor was it requisite that the items should be set out in the pleadings. The Code, sec. 259. A bill of particulars could have been ordered by the court if demanded. The Code, sec. 840; Rule 10. The Code, sec. 591, only applies to actions brought under the "book-debt law," and has no bearing in a case like this.
The conduct of counsel in repeating questions and asking questions entirely foreign to the matter in hand, after repeated caution by the court, so as to needlessly protract the trial, amply justified the standing aside of the witness. The judge is charged with the duty of having the trial properly conducted. He should take care that the time of the court is not wasted. Courts are very expensive. While a judge should see that matters are not so hurried that any litigant is abridged of his rights, he should also see that the public time is not       (303) uselessly consumed. He is not a mere moderator, but the court itself, and owes duties to the public as well as to litigants.
No error.
Cited: Elliott v. Tyson, 117 N.C. 116; Whitaker v. Dunn, 122 N.C. 104;Lassiter v. R. R., 136 N.C. 95; Teal v. Templeton, 149 N.C. 34;Hosiery Mills v. R. R., 174 N.C. 453; Shoe Store Co. v. Wiseman, ib., 717. *Page 210